Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142960                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  SCOTT THOMAS ZIELINSKI,                                                                                   Brian K. Zahra,
           Plaintiff-Appellant,                                                                                        Justices

  v                                                                  SC: 142960
                                                                     COA: 295424
                                                                     Macomb CC: 2009-001738-NO
  JUSTIN KALLO, JOHNATHAN KALLO, DON
  A. KALLO, JOHNSON ACHO and JOHN-LIN,
  INC., d/b/a NICK’S PARTY STOP,
               Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 15, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
           t0829                                                                Clerk